BLUE, Chief Judge.
Furman’s Inc., d/b/a Burger King (Store 4893), is the defendant below in a slip-and-fall case brought by Donald A. Cameron. Furman’s Inc. petitions this court for a writ of certiorari to quash an order that authorized discovery by overruling its work-product privilege to the second item in Cameron’s request for production. We grant the petition.
In the second item in his request for production, Cameron sought “[t]he statements) of any other witness(es) who have or may have claimed knowledge of the incident.” Furman’s Inc. objected on the basis of work-produet privilege and provided the name of an employee who made a statement to its insurance company approximately two weeks after Cameron’s accident. In Wal-Mart Stores, Inc. v. Weeks, 696 So.2d 855, 857 (Fla. 2d DCA 1997), this court quashed an order compelling Wal-Mart to furnish “the substance of statements taken or given by its employees, agents, or attorneys regarding the alleged accident” because such statements are nondiscoverable work product. Based on Weeks, we grant the petition for certio-rari and quash that portion of the order overruling the work-product privilege to the second item in Cameron’s request for production.
Petition granted.
WHATLEY and SALCINES, JJ., concur.